UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6589


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMES EDWARD BRANDON, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:05-cr-00514-CMH-1; 1:10-cv-00570-CMH)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Brandon, Jr., Appellant Pro Se. Dennis Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James     Edward      Brandon,        Jr.,     seeks         to      appeal    the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2013) motion.                     The order is not appealable

unless    a    circuit       justice      or   judge    issues         a    certificate       of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by      demonstrating             that

reasonable      jurists        would      find      that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the       prisoner         must

demonstrate      both    that       the    dispositive          procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Brandon has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument       because       the       facts    and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3